DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
 
Response to Amendment
The amendment filed 09/22/2021 has been entered.  Claims 14, 16, 18, 24, 26 and 28 have been amended; no claims have been canceled (claims 1-13 were canceled in a previous amendment); and no new claims have been added.  Claims 14-33 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 14-33 have been considered, but are unpersuasive.
	On pages 7 and 8 of 10 of Applicant’s Remarks filed on 09/22/2021, Applicant states that Application FIGs. 3-5, illustrating the arrangement of PUCCH and PUSCH, specifies the features of the independent claims as amended.  Examiner points out that the amendments to the independent claims also read on Applicant’s FIG. 2 annotated below, in which the PUCCH is adjacent to/abuts the PUSCH, but is not completely within the PUSCH frequency interval as 2, the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time T1.  In other words, the PUCCH and PUSCH overlap at F2 (i.e. the upper end of the PUSCH frequency interval F1 to F2 and the lower end of the PUCCH frequency F2 to F3 overlap at F2).  The F2 at which they overlap, reads on “for at least part of the PUSCH frequency interval” in the amended independent claims.  At F2, the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time T1.  


    PNG
    media_image1.png
    760
    917
    media_image1.png
    Greyscale

	Similar to FIG. 2, FIG. 10 of UM illustrates that for a part of the PUSCH frequency interval, the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time.  In particular, the frequency at which the PUSCH and PUCCH overlap in symbol #0, slot #0, of FIG. 10 also corresponds to the PUCCH resource structure abutting the PUSCH resource structure in the time domain at a common border time.  See letter B on annotated FIG. 10 of UM in the 102 rejection of claim 14 below.

	If Applicant’s intention was to amend the independent claims to reflect FIGs. 3-5 and distinguish over the UM reference, Examiner recommends that the independent claims be amended to recite that the PUCCH resource and PUSCH resource are completely overlapped in the frequency domain and share a common border time in the time domain. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 14-18, 22-28 and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UM et al. (US PG Pub 2018/0317256 A1, hereinafter “UM”).
	Regarding claim 14, UM teaches a method for operating a user equipment (UE) (FIG. 5 UE 500; ¶ [0122]) in a radio access network (RAN) (¶ [0082] a UE is connected to a base station via a RAN), the method comprising: transmitting signaling (¶ [0239] The UE terminal transmit the configure subframe #(n+1) to the base station) on a Physical Uplink Control Channel (PUCCH) resource structure (FIG. 10 PUCCH resource transmitted in symbol #0 of slot #0) and on a Physical Uplink Shared Channel (PUSCH) resource structure (FIG. 10 PUSCH resource transmitted in symbol #0 of slot #0), wherein: the PUCCH resource structure covers a PUCCH time interval (FIG. 10 symbol #0 of slot #0) and a PUCCH frequency interval (FIG. 10 annotated below with letters D or E representing PUCCH frequency interval); the PUSCH resource structure covers a PUSCH time interval (FIG. 10 symbol #0 of slot #0) and a PUSCH frequency interval (FIG. 10 annotated below with letter C representing the PUCCH frequency interval); at least for a part of the PUCCH time interval, the PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at a common border frequency  (FIG. 10 annotated below illustrating that in symbol #0 of slot #0, the lower PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at common border frequency represented by letter B); for a part of the PUCCH frequency interval (the lower frequency of the PUSCH frequency interval and upper frequency of the PUCCH frequency interval, letter B in FIG. 10 annotated below, where the PUSCH and PUCCH overlap; (letter A also applies for the upper PUCCH)) the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time (FIG. 10 annotated below illustrating that the PUCCH resource structure in symbol 

    PNG
    media_image2.png
    523
    1046
    media_image2.png
    Greyscale

	Regarding claim 15, UM teaches wherein the PUCCH resource structure and the PUSCH resource structure are embedded in a scheduled resource structure (FIG. 10 illustrating that the PUCCH and PUSCH resource structures are embedded in scheduled resource structure slot #0) covering a time interval at least as long as the PUSCH time interval (FIG. 10 illustrating that slot #0 is at least as long as the symbol #0 time interval of the PUSCH).

Regarding claim 16, UM teaches wherein the scheduled resource structure, also includes one or more of the following: a Physical Downlink Control Channel (PDCCH) resource structure and/or a Demodulation Reference Symbol (DM-RS) resource structure (FIG. 10 either DMRS resource structure in symbol #2 of slot #0).

Regarding claim 17, UM teaches wherein the PUCCH resource structure abuts a DM-RS resource structure in the time domain at a common border time (FIG. 10 annotated .

    PNG
    media_image3.png
    493
    1068
    media_image3.png
    Greyscale


Regarding claim 18, UM teaches wherein the scheduled resource structure also includes a second PUCCH resource structure (FIG. 10 PUCCH resource structure in symbol #1 of slot #0) covering a second PUCCH time interval (FIG. 10 time interval of symbol #1).

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 14, including user equipment (UE) (FIG. 5 UE 500; ¶ [0122]) configured for operation in a radio access network (RAN), (¶ [0082] a UE is connected to a base station via a RAN) the user equipment comprising: transmitter circuitry (FIG. 5 transceiver 530); and processing circuitry operably coupled to the transmitter circuitry (FIG. 5 processor 510), whereby the processing circuitry and the transmitter circuitry are configured to perform operations (¶¶ [0089], [0090]).

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 14, including a non-transitory, computer-readable medium (FIG. 5 memory  storing computer-executable instructions that, when executed by processing circuitry of a user equipment (UE), configure the UE to perform operations (¶ [0090]).
	
	Regarding claim 24, UM teaches a method for operating a network node (FIG. 5 base station 500) in a radio access network (RAN) (¶ [0082] a UE is connected to a base station via a RAN), the method comprising: receiving signaling (¶ [0239] The UE terminal transmit the configure subframe #(n+1) to the base station) on a Physical Uplink Control Channel (PUCCH) resource structure (FIG. 10 PUCCH resource transmitted in symbol #0 of slot #0) and on a Physical Uplink Shared Channel (PUSCH) resource structure (FIG. 10 PUSCH resource transmitted in symbol #0 of slot #0), wherein: the PUCCH resource structure covers a PUCCH time interval (FIG. 10 symbol #0 of slot #0) and a PUCCH frequency interval (FIG. 10 annotated below with letters D or E); the PUSCH resource structure covers a PUSCH time interval (FIG. 10 symbol #0 of slot #0) and a PUSCH frequency interval (FIG. 10 annotated below with letter C); at least for a part of the PUCCH time interval, the PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at a common border frequency  (FIG. 10 annotated below illustrating that in symbol #0 of slot #0, the lower resource PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at common border frequency represented by letter B); for a part of the PUCCH frequency interval (the lower frequency of the PUSCH frequency interval and upper frequency of the PUCCH frequency interval, letter B in FIG 10 annotated below, where the PUSCH and PUCCH overlap) the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time (FIG. 10 annotated below illustrating that the PUCCH resource structure in symbol #0 of slot #0 abuts the PUSCH resource structure in symbol #0 of slot #0 at a common border time represented by the letter B).



    PNG
    media_image3.png
    493
    1068
    media_image3.png
    Greyscale

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 15.

Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 16.

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 17.

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 24, including a network node (FIG. 5 base station 500; ¶ [0122]) configured for operation a radio access network (RAN) (¶ [0082] a UE is connected to a base station via a RAN), the network node comprising: receiver circuitry (FIG. 5 transceiver 530); and processing circuitry operably coupled to the receiver circuitry (FIG. 5 processor 510), whereby the processing circuitry and the receiver circuitry are configured to perform operations (¶¶ [0089], [0090]).

Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 24, including a non-transitory, computer-readable (FIG. 5 memory 520) storing computer-executable instructions that, when executed by processing circuitry of a network node, configure the network node to perform operations (¶ [0090]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over UM, in view of Ling et al. (US PG Pub 2017/0238304 A1, hereinafter “Ling”).
Regarding claim 19, UM does not teach wherein the second PUCCH time interval is longer than the PUCCH time interval.
In analogous art, Ling teaches wherein the second PUCCH time interval is longer than the PUCCH time interval (FIG. 6 illustrating second PUCCH 645 time interval spanning slot 615 is different than PUCCH 670 time interval spanning less than slot 615).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UM for the UE to transmit PUCCHs with different time intervals as taught by Ling.  One would have been motivated to do so in order to enable the UE to transmit uplink control information having different lengths in different types of subframes depending on the type of information to be transmitted, thereby decreasing latency in the UE. (Ling, ¶ [0092])

Regarding claim 20, UM does not teach wherein the second PUCCH time interval overlaps with the PUCCH time interval.
In analogous art, Lin teaches wherein the second PUCCH time interval overlaps with the PUCCH time interval (FIG. 6 illustrating second PUCCH 645 time interval in slot 615 overlapping with PUCCH 670 time interval in slot 615).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UM such that the UE transmits information in overlapping PUCCHs.  One would have been motivated to do so in order to enable the UE to maximize transmission of information in a subframe, thereby increasing the UE’s throughput.  

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 19.

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 20.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over UM, in view of Gao et al. (US PG Pub 2014/0329555 A1, hereinafter “Gao”).
Regarding claim 21, UM does not teach wherein the PUCCH time interval extends in time beyond the scheduled resource structure.
In analogous art, Gao teaches wherein the PUCCH time interval extends in time beyond the scheduled resource structure (FIG. 3 illustrating CC1 where the PUCCH time interval extends in time beyond a sub-frame i (i.e. time interval) into subframe i + 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UM to implement the teaching of Gao.  One would have been motivated to do so in order to control uplink power of transmissions by a UE in a subframe to lower interference between multiple UEs transmitting in a particular subframe, thereby ensuring quality of communications for multiple UEs. (Gao, ¶ [0003])

Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 21.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 20180124755 A1 (Huang et al.) – discloses a configuration and transmission of a uplink short burst that includes simultaneous transmission of a PUCCH, PUSCH and DMRS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413